DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on 9 September 2022 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 September 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the step of introducing comprises a step of applying magnetism to the magnetic force applicator disposed at a position adjacent to the plurality of wells”. It is unclear whether the step of introducing comprises two separate steps of applying magnetism including applying magnetism to the microchip using the magnetic force applicator as recited in claim 1 and the step of applying magnetism to the magnetic force applicator disposed at a position adjacent to the plurality of wells as recited in claim 2 or whether the step of applying magnetism to the magnetic force applicator disposed at a position adjacent to the plurality of wells as recited in claim 2 is the same step as applying magnetism to the microchip using the magnetic force applicator as recited in claim 1.
Claims 3-4 are rejected as being dependent from claim 2 and failing to remedy the indefiniteness issues.
Clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huff (US 2018/0095067). 
Regarding claim 1, Huff teaches a method of quantitatively analyzing an antigen (abstract, par. 6, 133-155, 200-206). 
Huff teaches mixing a first liquid droplet containing an analyte of interest, a second liquid droplet containing at least one solid support such as a magnetic bead containing a specific binding member that binds to the analyte of interest, and a detectable label that comprises at least one binding member that specifically binds to the analyte of interest (providing a first liquid droplet containing an analyte of interest, providing a second liquid droplet containing at least one solid support (such as, for example, a magnetic solid support (such as a bead)) which contains a specific binding member that binds to the analyte of interest, using energy to exert a force to manipulate the first liquid droplet (which contains the analyte of interest) with the second liquid (containing the at least one solid support) to create a mixture, e.g., par. 134, 141; the detectable label is added to the mixture and comprises at least one binding member that specifically binds to the analyte of interest, e.g., par. 139, 141; par. 599, see Fig. 28; par. 127, 146, 213-214, 219, 223, 459, 462-471; par. 236). Huff teaches the specific binding members include antibodies and bind to different epitopes on analyte of interest (par. 213-214, 219, 223, 459). Huff teaches elements which can be all of the detectable label include, for example, a nanoparticle, gold particle, silver particle, quantum dot, polymer, polystyrene, solid particle (par. 236). Huff thereby teaches a step of mixing an assay sample comprising a target antigen, magnetic particles on which a first antibody subjected to an antigen-antibody reaction with the target antigen is immobilized, and beads on which a second antibody different from the first antibody is immobilized. 
Huff teaches a step of adding dropwise the mixed assay sample to a microchip for quantitatively analyzing an antigen (e.g., digital microfluidics chip including array of wells, e.g., par. 437, 599, 108, 134, 139, 141). 
Huff teaches applying a magnet to pull the beads into the wells of the digital microfluidics chip and imaging the digital microfluidics chip with the array of wells using a detector such as a wide-field microscope/CCD camera, thereby reading on a step of introducing the microchip to a digital inline microscope-based detector comprising a magnetic force applicator and applying magnetism to the microchip using the magnetic force applicator (e.g., DMF chip can be used to run an ELISA-based sandwich immunoassay, coupled with digital fluorescence detection in the well array, microparticles are loaded in the top substrate of the well array by moving the aqueous droplet to the array and applying a magnet to pull the beads into the wells, CCD camera images the array to determine the number of positive and negative microparticles, par. 599, 433, 597, 136, 143). 
Huff teaches a step of detecting the beads using images acquired in the detector to count the number of the target antigens (e.g., CCD camera images the array to determine the number of positive and negative microparticles, par. 599, 433, 597, the number of solid supports in the wells of the array that contain the detectable label are determined, such as, for example, determining the intensity of the signal produced by the detectable label (“positives”), the positives are subtracted from the total solid support number to provide the number of solid supports in the array of wells that do not contain a detectable label or are not detected (“negatives”), par. 155).
Regarding claim 2, Huff teaches the microchip is configured to flow the assay sample to a detection channel comprising a plurality of wells formed on an upper or lower surface inside the microchip to detect asymmetric immune complexes formed by coupling the target antigen, the magnetic particles, and the beads (the complexes are moved onto the array of wells of the digital microfluidics chip, par. 139-140, 599; array of wells in a detection module, par. 114, 133-155). Huff teaches the step of introducing comprises a step of applying magnetism to the magnetic force applicator disposed at a position adjacent to the plurality of wells, and the asymmetric immune complexes are captured in the plurality of wells by magnetic force (a magnetic field is used to facilitate movement of the mixture into one or more wells of the array, applying a magnet to pull the beads into the wells, par. 136, 599; mixture contains analyte of interest, magnetic bead and detectable label such as a particle/bead, e.g., par. 134, 236).
Regarding claim 3, Huff teaches the step of detecting comprises a step of counting the number of the asymmetric immune complexes captured in the plurality of wells during applying magnetism to the magnetic force applicator (par. 155, 599).
Regarding claim 4, Huff teaches one asymmetric immune complex is immobilized in each of the plurality of wells, and the step of detecting comprises a step of counting the wells, in each of which one asymmetric immune complex is captured (one complex of magnetic bead, analyte, and detectable label in each well, wells can be dimensioned to include one analyte molecule per well, placement of single beads/particles/analyte molecules in the wells allows for either a digital readout or analog readout, par. 134, 155, 599, 327, 333).
Regarding claim 6, Huff teaches the magnetic particles are not detected by the detector, and the beads are detected by the detector (the number of solid supports in the wells of the array that contain the detectable label are determined, positives are subtracted from the total solid support number to provide the number of solid supports in the array of wells that do not contain a detectable label or are not detected (“negatives”), par. 155, 236). 
Regarding claim 7, Huff teaches the detectable label comprising antibodies may be, for example, a nanoparticle, gold particle, silver particle, quantum dot, polymer, polystyrene, solid particle and the magnetic bead comprising antibodies, and thus Huff teaches each of the first and second antibodies differs from a fluorescence-labeled antibody (par. 213-214, 219, 223, 236). Huff teaches the first and second antibodies configured to bind to different epitopes of the same target antigen (second specific binding partner is preferably an anti-analyte of interest (such as an antibody) that binds to an epitope on analyte of interest that differs from the epitope on analyte of interest bound by the first specific binding partner, par. 460).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huff (US 2018/0095067) in view of Heil (US 2011/0065209).
Regarding claim 5, Huff teaches the method according to claim 1. Huff exemplifies magnetic particles having a particle diameter of 2.7 µm, which falls within the recited range of 0.05 to 2.8 µm (e.g., par. 601, 603). Huff teaches the detectable label as a particle/bead such as, for example, a fluorescent particle (par. 236), but fails to specifically teach the beads having a particle diameter of 0.5 to 5 µm.
Heil teaches a method of detecting a target analyte comprising forming multiple-particle complexes including a magnetic particle, target analyte, and a signal particle such as a fluorescent particle (par. 22, 51, 58-64, Fig. 2). Heil teaches the fluorescent particles having a particle diameter of 0.3 to 6 µm (par. 92).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the beads in the method of Huff have a particle diameter of 0.3 to 6 µm as in Heil because Huff is generic with respect to the particle diameter of the beads that can be used in the method and one would have been motivated to use the appropriate particle diameter for the beads for desired detection the antigen. One having ordinary skill in the art would have a reasonable expectation of success because the prior art references are similarly drawn to detection of complexes comprising a magnetic particle, a target antigen, and a bead, such as a fluorescent particle.
Huff in view of Heil teaches the beads having a particle diameter of 0.3 to 6 µm, but does not specifically teach the beads having a particle diameter of 0.5 to 5 µm, However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claim 5 are for any particular purpose or solve any stated problem, and the prior art teaches that the particle diameter of the beads may be varied, for example, based on the detection system, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the optical label art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huff (US 2018/0095067) in view of Han (US 2018/0327827). 
Regarding claim 8, Huff teaches the method of claim 1, but fails to specifically teach the first and second antibodies are attached in a number of 10-----5 times the square of a radius of a particle diameter of each the magnetic particles and the beads.
However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Han teaches a method of preparing beads with a targeting material such as antibodies for specific binding with a biological material in a sample (par. 43-45, 52). Han teaches the amount of targeting material to be applied for attachment to the bead may be properly controlled according to the kinds of bead and/or targeting material (par. 52). Since applicant has not disclosed that the specific limitations recited in instant claim 8 are for any particular purpose or solve any stated problem, and the prior art teaches that amount of targeting material to be applied for attachment to the bead may be properly controlled according to the kinds of bead and/or targeting material (Han, par. 52), absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the immunoassay art. One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Huff and Han are similarly drawn to beads functionalized with antibodies for detecting biological material from a sample.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huff (US 2018/0095067).
Regarding claim 9, Huff teaches the concentration of analyte in the fluid sample between 0.1 fM and 5000 fM, which is equivalent to 0.0001 pM and 5 pM (par. 184). This range partially encompasses the range recited in the instant claim. Although Huff fails to specifically teach the concentration of the target antigen in the assay sample is 1 pM to 1000 pM, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation” Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A 1955). “No invention is involved in discovering optimum ranges of a process by routine experimentation.” Id. at 458, 105 USPQ at 236-237. The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” Since applicant has not disclosed that the specific limitations recited in instant claim 9 are for any particular purpose or solve any stated problem, and the prior art teaches varying limits of detection which would affect the concentration of the target antigen in the assay sample that can be analyzed (par. 183-185), absent unexpected results, it would have been obvious for one of ordinary skill to use an optimized concentration of the target antigen in the assay sample such as 5 pM, as taught in Huff, which falls within the instantly recited range of 1 pM to 1000 pM.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY L NGUYEN can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/Examiner, Art Unit 1677                                                                                                                                                                                                        
/MELANIE BROWN/Primary Examiner, Art Unit 1677